NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0440n.06

                                       Case No. 21-3955

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                   )                          Nov 01, 2022
UNITED STATES OF AMERICA,
                                                   )                      DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                         )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE NORTHERN DISTRICT OF
BRIAN TURNER,                                      )       OHIO
       Defendant-Appellant.                        )                          OPINION
                                                   )

Before: SUTTON, Chief Judge; DONALD and MURPHY, Circuit Judges.

       PER CURIAM. Brian Turner pleaded guilty to being a felon in possession of ammunition.

He did so without agreeing with the prosecutor on a recommended sentence. The district court

sentenced him to 57 months in prison, a sentence at the bottom of Turner’s Sentencing Guidelines

range of 57 to 71 months. Turner appeals his sentence, arguing that his counsel provided

ineffective assistance because he allegedly misinformed Turner about the status of his plea and

failed to negotiate a beneficial plea agreement. Because Turner’s ineffective-assistance claim is

premature, we affirm.

       We routinely refuse to review ineffective-assistance claims on direct review. See United

States v. Buchanan, 933 F.3d 501, 513 (6th Cir. 2019). The key reason is that the record is “often

incomplete or inadequate” given that the parties and the lawyers up to that point in the case had

trained their attention on the underlying charge and any resulting sentence. Massaro v. United

States, 538 U.S. 500, 505 (2003).
Case No. 21-3955, United States v. Turner


       In a § 2255 collateral-review action, by contrast, ineffective-assistance claims may take

center stage. Over and over, we have said, such claims “are best brought by a defendant in a post-

conviction proceeding,” where “the parties can develop an adequate record on the issue.” United

States v. Daniel, 956 F.2d 540, 543 (6th Cir. 1992).

       So it is here. Because the district court did not hold an evidentiary hearing on the

ineffective-assistance claim, gaps in the record make it difficult, if not impossible, to assess the

adequacy of Turner’s counsel. And because the court did not make fact or credibility findings at

the hearings it did hold, conflicting accounts of key events remain. E.g., compare R.46 at 3, 8

(claiming counsel did not negotiate), with id. at 4, 13–14 (claiming counsel had “numerous” plea

discussions). Appellate courts are ill equipped to close those gaps or resolve those conflicts; the

district court is “the forum best suited to developing the facts.” Massaro, 538 U.S. at 505.

       Turner disagrees, pointing to cases in which we resolved ineffective-assistance claims on

direct review. But those fleeting exceptions prove the general rule. Most often, when we have

reviewed such claims on direct review, it was because the claims rested “entirely upon facts within

the record” or presented “purely legal questions.” United States v. Angel, 355 F.3d 462, 469 (6th

Cir. 2004). Here, however, we have the conventional case in which collateral review “is preferable

to direct appeal for deciding claims of ineffective assistance.” Massaro, 538 U.S. at 504.

       Addressing the claim now would deny Turner the opportunity to develop the record before

the district court in ways potentially helpful to his cause. It would deny Turner—and us—the

opportunity for fact development about his plea. And it would deny Turner—and us—the potential

benefit of any fact findings by the district court. All told, review on this incomplete record runs

the risk of doing more harm than good.

       We decline to review Turner’s ineffective-assistance claim and affirm.


                                                 2